Exhibit 10.1
CONSENT AND FIFTH AMENDMENT
CONSENT AND FIFTH AMENDMENT (this “Consent and Fifth Amendment”), dated as of
September __, 2020, by and among GP STRATEGIES CORPORATION, a Delaware
corporation (the “Parent”), GENERAL PHYSICS (UK) LTD., a company organized and
existing under the law of England and Wales with company number 03424328
(“General Physics UK”), GP STRATEGIES HOLDINGS LIMITED, a company organized and
existing under the law of England and Wales with company number 06340333 (“GP
Holdings UK”), GP STRATEGIES LIMITED, a company organized and existing under the
law of England and Wales with company number 08003789 (“GP Strategies Limited”),
GP STRATEGIES TRAINING LIMITED, a company organized and existing under the law
of England and Wales with company number 08003851 (“GP Strategies Training UK”),
TTI GLOBAL, INC., a Michigan corporation (“TTI Global”; together with the
Parent, General Physics UK, GP Holdings UK, GP Strategies Limited and GP
Strategies Training UK, each a “Borrower” and collectively, the “Borrowers”), GP
CANADA HOLDINGS CORPORATION, a Delaware corporation (the “Guarantor”; together
with the Borrowers, each a “Loan Party” and collectively, the “Loan Parties”),
the Lenders parties hereto, and PNC BANK, NATIONAL ASSOCIATION, in its capacity
as administrative agent for the Lenders (hereinafter referred to in such
capacity as the “Administrative Agent”).
BACKGROUND
A.The Borrowers are parties to a Credit Agreement, dated as of November 30, 2018
(as amended, supplemented or otherwise modified prior to the date hereof, the
“Credit Agreement”), among the Borrowers, the Guarantor, the lenders party
thereto (collectively, the “Lenders”) and the Administrative Agent;
B.The Guarantor is a party to the Continuing Agreement of Guaranty and
Suretyship, dated as of November 30, 2018 (as amended, supplemented or otherwise
modified, the “Guaranty Agreement”), in favor of the Administrative Agent
pursuant to which, inter alia, the Guarantor guaranteed the payment and
performance of the Obligations (as defined in the Credit Agreement); and
C.The Loan Parties have requested that the Lenders, to the extent necessary, (i)
consent to the proposed transfer (the “Non-IC Axon Asset Transfer”) by GP Canada
Co., a Nova Scotia unlimited company (“GP Canada Co.”), of certain assets to GP
Strategies Canada ULC, a newly formed British Columbia unlimited liability
company (“Newco”) which will be one hundred percent owned by GP Canada Co., and
the subsequent Distribution of the Equity Interests in Newco by GP Canada Co. to
the Guarantor and then by the Guarantor to the Parent (collectively, the “Newco
Transfer”), (ii) amend Section 8.2.7 of the Credit Agreement [Disposition of
Assets as Subsidiaries] to permit the proposed sale by the Parent of all of the
issued and outstanding Equity Interests in the Guarantor and the other
transactions described in the GP Canada Stock Purchase Agreement (as defined
below), the transfer of the assets described on Schedule I hereto by the Parent
to the Guarantor pursuant to the Assignment and Assumption Agreement (as defined
in the GP Canada Stock Purchase Agreement) (the “GP Canada
DMEAST #42142965 v5



--------------------------------------------------------------------------------



Transferred Assets”), the transfer of the intellectual property described on
Schedule II hereto to GP Canada Co., the Guarantor or CM Canada Acquisitions,
Inc., a Delaware corporation (the “GP Canada Buyer”), and (iii) release the
Guarantor from its obligations under the Guaranty Agreement, the Collateral
Documents and any other Loan Document and terminate and release the Liens in
favor of the Administrative Agent under the Loan Documents in and to the assets
of the Guarantor, including the stock or other equity interest issued by GP
Canada Co. to the Guarantor, and the Lenders party hereto have agreed to such
requests on and subject to the terms and conditions hereof.
NOW, THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
1.Terms. Capitalized terms used herein (including in the Background section
above) and not otherwise defined herein shall have the meanings given to such
terms in the Credit Agreement.
2.Consent.
i.To the extent necessary, the Administrative Agent and each of the Lenders
party to this Consent and Fifth Amendment hereby consent to the Newco Transfer
and hereby agree that the Newco Transfer shall be deemed permitted under the
Credit Agreement, including under Section 8.2.7 of the Credit Agreement,
provided that the Non-IC Axon Asset Transfer shall be made substantially in
accordance with the Carve-Out Agreements (as defined in the GP Canada Stock
Purchase Agreement).
ii.The consent provided in this Section 2 shall be effective only in the
specific instance described in this Section and for the specific purpose set
forth herein and shall not allow for any other departure from the terms and
conditions of the Credit Agreement or any other Loan Document, which terms and
conditions shall remain in full force and effect, and shall not, by course of
dealing, implication or otherwise, (i) obligate the Lenders to waive or consent
to any other like event, transaction or occurrence of any kind, in each case
past, present or future, or (ii) reduce, restrict or in any way affect the
discretion of the Lenders in considering any future consent requested by the
Loan Parties.
3.Amendments; Further Consent. Effective as of the Fifth Amendment Effective
Date (as defined below), the Credit Agreement shall be amended as follows:
iii.Section 1.1 of the Credit Agreement shall be amended to insert in the
appropriate alphabetical order the following new definitions:
GP Canada Purchased Shares shall mean the “Purchased Shares”, as defined in the
GP Canada Stock Purchase Agreement.
GP Canada Sale shall mean the sale of all of the GP Canada Purchased Shares, the
transfer of the assets described on Schedule I
DMEAST #42142965 v5    2

--------------------------------------------------------------------------------



to the September 2020 Consent and Fifth Amendment to the Guarantor, the transfer
of the intellectual property described on Schedule II to the September 2020
Consent and Fifth Amendment to CM Canada Acquisitions, Inc., a Delaware
corporation (or an affiliate thereof), the Guarantor or GP Canada Co., a Nova
Scotia unlimited company and the other transactions described in the GP Canada
Stock Purchase Agreement, in each case substantially on the terms set forth in
the GP Canada Stock Purchase Agreement.
GP Canada Stock Purchase Agreement shall mean that certain Stock Purchase
Agreement among the Parent, the Guarantor, GP Canada Co., a Nova Scotia
unlimited company, and CM Canada Acquisitions, Inc., a Delaware corporation,
dated as of September 21, 2020, as amended, supplemented or otherwise modified,
provided that any amendment, supplement or modification that is material and
adverse to the Lenders shall require the consent of the Administrative Agent
(which consent shall not be unreasonably withheld).
September 2020 Consent and Fifth Amendment shall mean the Consent and Fifth
Amendment, dated as of September __, 2020, among the Loan Parties, the Lenders
party thereto and the Administrative Agent.
iv.Section 8.2.7 of the Credit Agreement [Disposition of Assets or Subsidiaries]
shall be amended by (i) deleting the word “and” at the end of clause (xv)
thereof, (ii) renumbering clause (xvi) as clause (xvii) and restating such
clause as set forth below and (iii) inserting in the proper numerical order a
new clause (xvi) which shall read as set forth below:
(xvi) the GP Canada Sale; provided that the GP Canada Sale is consummated on or
before November 2, 2020 (or such later date as the Administrative Agent may
agree in its discretion), and the net proceeds of the GP Canada Sale (as
calculated by the Parent in its reasonable discretion) shall be applied to
prepay the Loans (but, for the avoidance of doubt, shall not reduce the
Revolving Credit Commitments); and
(xvii) any Disposition, other than those specifically excepted pursuant to
clauses (i) through (xvi) above, which results in after-tax net proceeds in an
amount of less than $1,000,000 in the aggregate with all other sales, transfers,
licenses or leases permitted under this clause (xvii) occurring from and after
the Closing Date.
4.GP Canada Sale Releases. Effective as of the closing of the sale of all of the
GP Canada Purchased Shares pursuant to the GP Canada Stock Purchase Agreement,
without the
DMEAST #42142965 v5    3

--------------------------------------------------------------------------------



further consent or action of any Persons (i) the Liens in favor of the
Administrative Agent under the Loan Documents in and to the GP Canada Purchased
Shares and the GP Canada Transferred Assets shall be automatically terminated,
discharged and released, (ii) in accordance with Section 10.10 of the Credit
Agreement, Section 21(b) of the Guaranty Agreement and Section 15(b) of the
Security Agreement, the Guarantor shall be released from its obligations under
the Guaranty Agreement, the Collateral Documents and any other Loan Document and
the Liens in favor of the Administrative Agent under the Loan Documents in and
to the assets of the Guarantor, including the stock or other equity interest
issued by GP Canada Co. to the Guarantor, shall be automatically terminated,
discharged and released and (iii) the Liens under the Loan Documents in favor of
the Administrative Agent in and to the intellectual property described on
Schedule II hereto owned by the Parent and transferred to GP Canada Co., the
Guarantor or the GP Canada Buyer in connection with the sale of the GP Canada
Purchased Shares (such intellectual property, the “Transferred IP”) shall be
automatically terminated, discharged and released. In furtherance thereof, the
Administrative Agent is hereby authorized, and the Administrative Agent hereby
agrees, to take such action and execute such documents (in each case at the sole
cost and expense of the Borrowers) as may be reasonably requested by the
Borrowing Agent in connection with the termination and release of the
Administrative Agent’s Liens under the Loan Documents on the GP Canada Purchased
Shares and the GP Canada Transferred Assets, the assets of the Guarantor and the
Transferred IP, including the execution and delivery of such terminations,
releases and satisfactions as are necessary or reasonably requested by the
Borrowing Agent to evidence the termination of such Liens of the Administrative
Agent on the GP Canada Purchased Shares, the assets of the Guarantor and the
Transferred IP, in each case on terms acceptable to the Administrative Agent in
its reasonable discretion. With at least two (2) Business Days’ prior notice (by
e-mail or otherwise) to the Administrative Agent (or its counsel) from the
Borrowing Agent (or its counsel) of the date of the closing of the sale of all
of the GP Canada Purchased Shares pursuant to the GP Canada Stock Purchase
Agreement, the Administrative Agent shall deliver to the Borrowing Agent (or its
designee) on the date of such closing the original stock certificates for the
Guarantor and GP Canada Co. in the possession or under the control of the
Administrative Agent, copies of which are attached hereto as Exhibit 4-1. Upon
closing of the of GP Canada Sale, the GP Canada Buyer, the Guarantor, or their
respective designees, shall be authorized to file the UCC-3 financing statements
in the form attached hereto as Exhibit 4-2 to be filed in the office indicated
therein in order to terminate the UCC-1 financing statements filed against the
Guarantor in favor of the Administrative Agent to perfect the Administrative
Agent’s Lien under the Loan Documents in the assets of the Guarantor (the “UCC
Terminations”).
5.Representations and Warranties. Each Loan Party hereby represents and warrants
to the Administrative Agent and the Lenders that, as of the date hereof:
v.The representations and warranties of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents are true and correct (i) in the case of
representations and warranties qualified by materiality, in all respects and
(ii) otherwise, in all material respects, in each case on and as of the date
hereof (except to the extent that such representations and warranties relate to
an earlier date in which case such representations and warranties that expressly
relate to an earlier date are true and correct, in the case of such
representations and
DMEAST #42142965 v5    4

--------------------------------------------------------------------------------



warranties qualified by materiality, in all respects, and otherwise in all
material respects, as of such earlier date);
vi.This Consent and Fifth Amendment (i) has been duly and validly executed and
delivered by each Loan Party, and (ii) constitutes the legal, valid and binding
obligation of each Loan Party enforceable against such Loan Party in accordance
with its terms except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity relating to enforceability (including laws or judicial
decisions limiting the right to specific performance);
vii.The execution, delivery, and performance by each Loan Party of this Consent
and Fifth Amendment are within each Loan Party’s company powers and have been
duly authorized by all necessary company action.
viii.Neither the execution and delivery of this Consent and Fifth Amendment by
the Loan Parties, nor compliance with the terms and provisions hereof by any of
the Loan Parties will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, certificate of formation, limited liability company agreement, charter
or other organizational documents of any Loan Party or (ii) any Law or any
material agreement or instrument or order, writ, judgment, injunction or decree
to which any Loan Party or any of its Subsidiaries is a party or by which it or
any of its Subsidiaries is bound or to which it is subject, or result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Loan Party or any of its
Subsidiaries (other than Liens granted under the Loan Documents);
ix.No consent, approval, exemption, order or authorization of, or a registration
or filing with, any Official Body or any other Person is required by any Law or
any agreement in connection with the execution, delivery and carrying out of
this Consent and Fifth Amendment or the Credit Agreement (as amended hereby),
other than those that have been obtained or made.
x.No Event of Default or Potential Default exists or is continuing or will exist
after giving effect to this Consent and Fifth Amendment.
6.Conditions Precedent. This Consent and Fifth Amendment shall become effective
on the date (the “Fifth Amendment Effective Date”) when each of following
conditions precedent is satisfied:
xi.The Administrative Agent shall have received counterparts of this Consent and
Fifth Amendment executed by the Loan Parties, the Administrative Agent and the
Required Lenders; and
xii.The Administrative Agent shall have received, to the extent invoiced at
least one (1) Business Day prior to the date of this Consent and Fifth
Amendment, reimbursement of all reasonable fees and expenses of counsel to the
Administrative Agent required to be paid or reimbursed by the Borrowers
hereunder.
DMEAST #42142965 v5    5

--------------------------------------------------------------------------------



7.Pledge of Shares of Newco. Within twenty (20) days after the consummation of
the Newco Transfer (or such longer period as the Administrative Agent may
permit) the Loan Parties shall comply with their obligations under Section 8.12
of the Credit Agreement with respect to the Equity Interests in Newco.
8.Affirmations.
xiii.Each Loan Party hereby: (i) ratifies and affirms all the provisions of the
Credit Agreement and the other Loan Documents as modified hereby, (ii) agrees
that (except as expressly set forth in this Consent and Fifth Amendment) the
terms and conditions of the Credit Agreement and the other Loan Documents,
including the security provisions set forth therein, shall remain unaltered and
shall continue in full force and effect as modified hereby and that all of its
obligations thereunder shall be valid and enforceable, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or by general principles of equity relating to enforceability
(including laws or judicial decisions limiting the right to specific
performance), (iii) confirms, acknowledges and agrees that the Collateral
Documents (A) extend to secure all indebtedness, obligations and liabilities to
be paid, observed, performed and/or discharged thereunder notwithstanding the
modifications to the Credit Agreement documented hereunder and (B) continue in
full force and effect as a continuing security for all indebtedness, obligations
and liabilities the payment, observance, performance and/or discharge of which
is thereby expressed to be secured, (iv) affirms and agrees that this Consent
and Fifth Amendment shall not constitute a novation, or complete or partial
termination of the Obligations under the Credit Agreement and the other Loan
Documents as in effect prior to the Fifth Amendment Effective Date, and
(v) acknowledges and agrees that it has no defense, set-off, counterclaim or
challenge against the payment of any sums owing under the Credit Agreement and
the other Loan Documents or the enforcement of any of the terms or conditions
thereof and agrees to be bound thereby and perform thereunder.
xiv.Without limiting the above, each Loan Party hereby acknowledges and confirms
that the Collateral granted under the Credit Agreement and the Collateral
Documents continues to secure the Obligations.
9.Ratification; References; No Waiver.
xv.Except as expressly amended by this Consent and Fifth Amendment, the Credit
Agreement and the other Loan Documents shall continue to be, and shall remain,
unaltered and in full force and effect in accordance with their terms and,
except as expressly provided herein, the execution, delivery and effectiveness
of this Consent and Fifth Amendment shall neither operate as a waiver of any
right, power or remedy of the Administrative Agent or the Lenders under the
Credit Agreement or any of the other Loan Documents nor constitute a waiver of
any Potential Default or Event of Default thereunder. On and after the Fifth
Amendment Effective Date, all references in the Credit Agreement to “this
Agreement,” “hereof,” “hereto”, “hereunder” or words of like import referring to
the Credit Agreement shall mean and be deemed to be references to the Credit
Agreement as modified hereby and all references in any of the
DMEAST #42142965 v5    6

--------------------------------------------------------------------------------



Loan Documents to the Credit Agreement shall be deemed to be to the Credit
Agreement as modified hereby.
xvi.On and after the Fifth Amendment Effective Date, this Consent and Fifth
Amendment shall for all purposes constitute a Loan Document.
10.Release. Recognizing and in consideration of the Lenders' agreements set
forth herein, each Loan Party hereby waives and releases the Administrative
Agent, the Issuing Lender and the Lenders and each of their respective
Affiliates and the officers, attorneys, agents, employees and advisors of such
Persons and Affiliates (the “Released Parties”) from any and all losses, claims,
damages, liabilities and related expenses of any kind or nature whatsoever and
howsoever arising that such Loan Party ever had or now has against any of them
through and including the Fifth Amendment Effective Date arising out of or
relating to any acts or omissions with respect to this Consent and Fifth
Amendment, the Credit Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby; provided, however, that no Released Party (as
applicable) is released from its obligations under the Loan Documents as amended
hereby.
11.Miscellaneous.
xvii.Counterparts. This Consent and Fifth Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Consent and Fifth Amendment by telecopy or email shall
be effective as delivery of a manually executed counterpart of this Consent and
Fifth Amendment.
xviii.Integration. This Consent and Fifth Amendment constitutes the sole
agreement of the parties with respect to the transactions contemplated hereby
and shall supersede all oral negotiations and the terms of prior writings with
respect thereto.
xix.Severability. The provisions of this Consent and Fifth Amendment are
intended to be severable. If any provision of this Consent and Fifth Amendment
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
xx.Headings. The headings used herein are included for convenience and shall not
affect the interpretation of this Consent and Fifth Amendment.
xxi.Cost and Expenses. The Borrowers (subject, in the case of the Foreign
Borrowers, to Section 2.1.3 of the Credit Agreement) agree to pay all of the
Administrative Agent’s reasonable out-of-pocket fees and expenses incurred in
connection with this Consent and Fifth Amendment and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
expenses of counsel to the Administrative Agent.
DMEAST #42142965 v5    7

--------------------------------------------------------------------------------



xxii.Governing Law. This Consent and Fifth Amendment shall be deemed to be a
contract governed by the Laws of the State of New York in accordance with
Section 5-1401 of the New York General Obligations Law without regard to its
conflict of laws principles that would require application of the laws of
another jurisdiction.
xxiii.Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.
xxiv.Incorporation by Reference. The provisions of Sections 1.2 and 11.11 of the
Credit Agreement are incorporated herein by reference, mutatis mutandis.


[SIGNATURE PAGE TO FOLLOW]




DMEAST #42142965 v5    8


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent and the Required
Lenders have caused this Consent and Fifth Amendment to be executed by their
duly authorized officers as of the date first above written.
BORROWERS:


GP STRATEGIES CORPORATION

By:/s/ Adam H. StedhamName:Adam H. StedhamTitle:Chief Executive Officer and
President

EXECUTED as a deed, and delivered when dated, by GENERAL PHYSICS (UK) LTD.
acting by a Director,
(name)……Adam H. Stedham……………
in the presence of:)
)
)
)
)



(signed)………/s/Adam H. Stedham…………
DirectorWitness
Signature
Name
Occupation
Address
/s/ James L. Galante
James L. Galante
Attorney
11000 Broken Land Parkway, Suite 200
Columbia, MD 21044 USA

EXECUTED as a deed, and delivered when dated, by GP STRATEGIES HOLDINGS LIMITED
acting by a Director, (name)……………Adam H. Stedham…..……… in the presence of:




)
)
)
)
)



(signed)………/s/Adam H. Stedham…………
DirectorWitness
Signature
Name
Occupation
Address
/s/ James L. Galante
James L. Galante
Attorney
11000 Broken Land Parkway, Suite 200
Columbia, MD 21044 USA







DMEAST #42142965

--------------------------------------------------------------------------------



EXECUTED as a deed, and delivered when dated, by GP STRATEGIES LIMITED acting by
a Director, (name)….....……Adam H. Stedham…………...................… in the
presence of:




)
)
)
)
)



(signed)………/s/Adam H. Stedham…………
DirectorWitness
Signature
Name
Occupation
Address
/s/ James L. Galante
James L. Galante
Attorney
11000 Broken Land Parkway, Suite 200
Columbia, MD 21044 USA



EXECUTED as a deed, and delivered when dated, by GP STRATEGIES TRAINING LIMITED
acting by a Director, (name)…Adam H. Stedham………………………… in the presence of:




)
)
)
)
)



(signed)………/s/Adam H. Stedham…………
DirectorWitness
Signature
Name
Occupation
Address
/s/ James L. Galante
James L. Galante
Attorney
11000 Broken Land Parkway, Suite 200
Columbia, MD 21044 USA



TTI GLOBAL, INC.

By:/s/ Adam H. StedhamName:Adam H. StedhamTitle:President





    
DMEAST #42142965

--------------------------------------------------------------------------------



GUARANTORS:


GP CANADA HOLDINGS CORPORATION

By:/s/ Adam H. StedhamName:Adam H. StedhamTitle:President







Lenders:
PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent

By:/s/ Timothy M NaylonName:Timothy M NaylonTitle:Senior Vice President

WELLS FARGO BANK, N.A.



By:/s/ Lynn S. ManthyName:Lynn S. ManthyTitle:Senior Vice President

    
DMEAST #42142965

--------------------------------------------------------------------------------


















BANK OF MONTREAL



By:/s/ Tom WoolgarName:Tom WoolgarTitle:Managing Director

BANK OF MONTREAL



By:/s/ Scott MatthewsName:Scott MatthewsTitle:Managing Director



    
DMEAST #42142965


--------------------------------------------------------------------------------





HSBC BANK USA, N.A.







By:/s/ Jamie MarianoName:Jamie MarianoTitle:Senior Vice President #21440





    
DMEAST #42142965


--------------------------------------------------------------------------------





SCHEDULE I
GP CANADA TRANSFERRED ASSETS TO BE RELEASED
1.    Employee Non-Disclosure Agreement, Assignment of Developments and
Non-Solicitation Agreement dated January 24, 2011, by and between IC Axon Inc.
and Jennifer Dolan.
2.    Employment Agreement dated September 9, 2013 by and between IC Acquisition
Corporation and Scott Sauvé.
3.    Master Services Agreement by and between Merck Sharp & Dohme Corp. and GP
Strategies.


    
DMEAST #42142965 v5


--------------------------------------------------------------------------------





SCHEDULE II
(INTELLECTUAL PROPERTY TO BE RELEASED)




Trademarks



MarkOwnerReg. NumberReg. DateJurisdictionIC AXONGP Strategies
Corporation4,414,72710/8/2013United StatesI.C. AXONGP Strategies
CorporationTMA7142885/13/2008Canada



Domain Names



DomainRegistrarOwnerExpiration DateICAXON.BIZNetwork SolutionsGP Strategies
Corporation2021-11-06ICAXON.CANetwork SolutionsGP Strategies
Corporation2021-02-12ICAXON.COMNetwork SolutionsGP Strategies
Corporation2021-02-20ICAXON.INFONetwork SolutionsGP Strategies
Corporation2021-09-12ICAXON.NETNetwork SolutionsGP Strategies
Corporation2021-04-26ICAXON.ORGNetwork SolutionsGP Strategies
Corporation2021-09-12ICAXON.USNetwork SolutionsGP Strategies
Corporation2021-05-05MYPATIENT.COMNetwork SolutionsGP Strategies
Corporation2021-02-08REVOLADEGATEWAY.COMNetwork SolutionsGP Strategies
Corporation2020-12-19TRIVIAMEDICA.COMNetwork SolutionsGP Strategies
Corporation2020-11-02



    
DMEAST #42142965 v5




--------------------------------------------------------------------------------



EXHIBIT 4-1
COPIES OF THE ORIGINAL STOCK CERTIFICATES OF GUARANTOR
AND GP CANADA CO.


DMEAST #42142965 v5


--------------------------------------------------------------------------------



EXHIBIT 4-2
FORMS OF UCC-3 TERMINATION STATEMENT






DMEAST #42142965 v6